      Case 1:17-cv-00916-RA-BCM Document 204 Filed 08/21/20 Page 1 of 2




             8/21/20                                                              August 20, 2020

VIA ECF

The Honorable Barbara Moses
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 20A
New York, NY 10007

       Re:     In re Global Brokerage, Inc. f/k/a FXCM, Inc. Securities Litigation,
               Master File No. 1:17-cv-00916-RA-BCM

Dear Judge Moses:

       The parties submit this joint letter motion respectfully requesting a stay of all proceedings
pending completion of a private mediation. The parties have agreed to participate in a private
mediation with Jed Melnick, Esq. of JAMS, on September 30, 2020. To preserve the parties’
resources for potential settlement, the parties seek a stay of all proceedings while they pursue
mediation. However, the parties respectfully request that the October 15, 2020 evidentiary hearing
granted by the Court remain as scheduled in the event mediation is unsuccessful.

        Before agreeing to mediate, the parties had discussed seeking an extension of the discovery
deadlines to allow sufficient time to complete fact depositions. If the Court grants a stay pending
the mediation and the mediation is unsuccessful, the parties expect to request an extension of the
current discovery schedule. Thus, the parties propose that upon conclusion of the mediation, the
parties will inform the Court within five (5) business days whether a settlement was reached. At
that time, the parties will jointly propose either (A) a schedule for filing preliminary approval
motion papers with respect to a settlement; or (B) a modification of the operative scheduling order.

                                                     Respectfully submitted,

 THE ROSEN LAW FIRM, P.A.                             KING & SPALDING LLP

 /s/ Joshua Baker                                    /s/ Israel Dahan
 Phillip Kim                                         Paul R. Bessette
 Laurence M. Rosen                                   Israel Dahan
 Joshua Baker                                        Peter Isajiw
 275 Madison Avenue, 40th Floor                      Evan C. Ennis
 New York, New York 10016                            1185 Avenue of the Americas
 Telephone: (212) 686-1060                           New York, New York 10036-2601
 Fax: (212) 202-3827                                 Tel: (212) 556.2100
 Email: pkim@rosenlegal.com                          Fax: (212) 556.2200
 Email: lrosen@rosenlegal.com
 Email: jbaker@rosenlegal.com                         Rebecca Matsumura, pro hac vice
                                                      500 W. 2nd Street Suite 1800



                                                 1
     Case 1:17-cv-00916-RA-BCM Document 204 Filed 08/21/20 Page 2 of 2




Lead Counsel for Lead Plaintiffs                  Austin, Texas 78701
                                                  Tel: (512) 457.2000
WOLF HALDENSTEIN ADLER                            Fax: (512) 457.2100
FREEMAN & HERZ LLP
Matthew M. Guiney, Esq. (MG 5858)                 Attorneys for Defendants
270 Madison Avenue
New York, NY 10016
Tel: (212) 545-4600
Email: guiney@whafh.com

Additional Counsel



 Application GRANTED. Discovery is STAYED pending further order of the Court. However, the
 evidentiary hearing scheduled for October 15, 2020 will remain on the Court's calendar. No later than
 October 7, 2020, the parties shall submit a joint letter, informing the Court as to whether the
 mediation was successful. SO ORDERED.



 _____________________________
 Barbara Moses, U.S.M.J.
 August 21, 2020




                                              2
